PIENRIOD, Justice
(dissenting) :
I dissent, and concur in the dissent of Mr. Justice Callister, to the effect that the plaintiffs here have no standing as litigants in this court.
Mr. Chief Justice Crockett avoids the jurisdictional aspect of this case entirely, by ignoring it. In doing so, he talks about a case, on the merits, which is not even before *210us, and shuns this court’s decision in Anderson v. Anderson, 3 Utah 2d 277, 292 P.2d 845 (1955), where this court, without anyone having raised a jurisdictional point even, sua sponte, said the parties were not before the court,—period. In the instant case the jurisdictional aspect was raised. Why the difference in the two cases?
My learned colleague, Mr. Justice Ellett, in a doubtful “concurring” opinion, expresses the jurisdictional doubts I have, but says that 1) the importance of laying down guidelines; 2) that the case is moot anyway; 3) that counsel requested us to give an opinion irrespective of whether we had jurisdiction or not; and 4) that we are bound by the trial court’s assumption of unjurisdictional jurisdiction, we should assume it.
Neither reason is defensible.
As to 1): We do not need to lay down guidelines in this case, since the only sensible guideline is that if you aren’t in court you aren’t in court.
As to 2) : That the case is moot: If it is moot, why fuss about it?
As to 3) : That counsel asked us to decide the case even though we have no jurisdiction : This is something I never heard of in this State, and nothing I ever heard of in law school, — something akin to the Boy Scouts asking us to tell them why they don’t get more from the United Fund.
When it is said 4) : “The trial court had jurisdiction of the parties * * * There is nothing jurisdictional about this matter” and that we are bound by the findings of the trial court, — -this just isn’t so. The trial court can’t say I have jurisdiction, if it doesn’t have jurisdiction. The Boy Scouts are out anyway. If this court has to rely on the findings of a trial court as to jurisdiction, we are out in left field reading a page torn out of the Constitution, striking a match to it, then lying down and sleeping in the comfortable warmth of its burning.